Title: To James Madison from Thomas Bulkeley, 19 October 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 19. Octr. 1801.
					
					My last was by the Neptune Captn: Coleman bound to Alexandria handing you the answer of Recredance of Mr. Smith & informing you the Peace with Portugal was concluded & which now have the pleasure to confirm.  Also to give you the pleasing intelligence of the Peace between England & France being signed between Mr. Otto & Lord Hawksbury the 1st. this month & which is confirmd by the Arrival here yesterday of the Revolutionare B. Frigate with dispatches to the British Minister & this Government.  I have the honor to be, Sir Your most humble & obliged Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
